Title: To Alexander Hamilton from Philip Landais, 27 November 1799
From: Landais, Philip de
To: Hamilton, Alexander


          
            Sir,
            fort McHenry novbr. 27th. 99.
          
          I was yesterday honored with the favour of your Letter of the 19th. instant.
          I immediately present you, my most respectful thankfulness and pray you to be So kind, Sir, as to ascribe the freedom of my last proceeding to the great desire I have to prove myself, as  useful, as it is in my power, to the country, which has granted me with an asylum, a new existence.
          I am conscious that every promotion, ought to be regulated, according to military laws, and that personnel considerations, can not be yield to, without Breaking through the general rules, established in the army; therefore, I would be very Sorry, if By my Solliciting an advancement, I could be endangered to lose the Friendship of my Comrades; but my having heard, that the Captains of our Regiment, were to be promoted as Majors in the Second regimt. was the motive of my troubling you, and I considered this favour, as an happy presage for the Lieutenants of the 1st. Regiment, who by the date of their commission, were entitled, with as much propriety to aspire likewise, at their being promoted as Captains of the 2d. Regiment, in preference to the Lieutenants of that corps.
          but now, that I am persuaded of the contrary, I hope that, My General, can not have been displeased, with my asking of him Such a preferment, which favour, however, I Still beg leave to request, Supposing that the President and Senate do create (by a mutual conscent) a fourth Battalion to the 2d. Regimt. of artillery, which if the case, I could be appointed in it, (as one of the captains) through your interest, without my giving cause to any Jalousy whatsoever: because my Situation, will then Be what that of Capt. Wadsworth herefore was.
          thus, sir, I repose an entire confidence in your Justice and great credit.
          I will endeavour to deserve more and more your protection by my Zeal in performing my duty, and I may assure you, that you will never repent to have favoured me, happy if you will always believe me, worthy of your Esteem. 
          I am with the greated respect and consideration Sir, yours, most obedient and humble Servt.
          
            P: de Landais 1st. Lt 
            1st. R. Arts.
          
          Major General Alexander Hamilton Comder. in Chf. of the U.S. Army.
        